PER CURIAM.
After argument and full consideration had, this appeal is dismissed and the order of Judge Johnson, which reads as follows: ^ * * It is ordered that the proceedings for the reorganization of the Mallow Hotel Corporation filed to No. 9287 In Bankruptcy in this Court, and the proceedings for the reorganization of the Wilkes-Barre Hotel Company filed to No. 9476 In Bankruptcy in this Court, be and the same are hereby consolidated for the purpose of effecting a reorganization of the Mallow Hotel Corporation, Debtor, and the Wilkes-Barre Hotel Company, Debtor, under the proposed joint reorganization, * * * ” is affirmed.